Exhibit 10.14

 
EXECUTION COPY
 

 
CONSULTING AGREEMENT




This CONSULTING AGREEMENT (this “Agreement”) is made effective as of the 25th
day of August, 2008 (the “Effective Date”), by and between The Amacore Group,
Inc., a Delaware Corporation (the “Company”), and Jerry Katzman, an individual
resident of the state of Florida (the “Consultant”).


R E C I T A L S:


WHEREAS, the Company desires to engage the Consultant to perform the consulting
services as more fully set forth herein; and


WHEREAS, the Consultant desires to be engaged by the Company on the terms and
conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the Recitals and of the mutual promises and
covenants set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is hereby agreed as
follows:


1.           Engagement.  The Company hereby engages the Consultant to perform
the Services (as defined herein) and the Consultant hereby accepts such
engagement with the Company in accordance with the terms and conditions set
forth in this Agreement.  The Consultant shall devote such time and attention to
the Services as are reasonably necessary to perform such Services, but the
Company acknowledges that this Agreement is not exclusive and that Consultant
can provide non-competing services to other entities or on his own behalf. 
 
2.           Services.  The Consultant shall provide on a non-exclusive basis to
the Company management, business, operational, medical, and other consulting
services from time to time as may be requested by the Company or its agents or
representatives (the “Services”).
 
3.           Consulting Fee. In consideration for performing the Services for
the Company, the Company shall pay the Consultant an annual fee of Two Hundred
Thousand Dollars ($200,000), which fee shall be payable in equal installments in
accordance with the Company’s customary payroll practices.    In addition, the
Company agrees to forgive debt owed by Consultant under a promissory note in the
amount of $46,000 and further agrees to gross up the fee payable hereunder in
such amount equal to the amount of taxes payable by the Consultant by reason of
the forgiveness of the foregoing debt.
 
4.           Other Consulting Arrangements.
 
(a)           Health and Dental Benefits.  Pursuant to that certain Separation
Agreement (the “Separation Agreement”) by and between the Company and the
Consultant, dated as of an even date herewith, the Company has agreed to provide
certain benefits to the Consultant after the separation of Consultant’s
employment from the Company.  The Consultant acknowledges and agrees that he has
received information regarding his right to elect continuation of his group
health and dental insurance coverage under federal law (“COBRA”), which if
elected may allow him to continue that insurance coverage for up to an eighteen
(18)-month period after his separation.  Pursuant to the Separation Agreement,
the Company shall pay the COBRA premium, if elected by the Consultant, for the
Term of this Agreement.   After such time, if the Consultant wishes to continue
COBRA coverage, the Consultant agrees that he shall be responsible for the full
COBRA premium.  The Company’s obligation to provide benefits under this
Agreement shall under no circumstances exceed payment of the COBRA premium for
eighteen (18)-months.
 

 

--------------------------------------------------------------------------------

 
EXECUTION COPY

(b)           Expense Reimbursement.  Provided that the Consultant has incurred
business expenses that are reasonable, appropriate and consistent with expenses
while employed by the Company (considering, among other things, the entire set
of circumstances) in the pursuit of the Services hereunder, the Company shall
pay, upon submission of appropriate vouchers and supporting documentation, such
expense incurred by the Consultant, according to Company policy.
 
5.           Term and Termination.
 
(a)           Term.  This Agreement shall commence as of the Effective Date and
shall continue in full force and effect for a period of one year thereafter (the
“Initial Term”), unless earlier terminated as provided herein.  This Agreement
may be renewed for successive one-year periods upon mutual agreement of the
parties (each a “Renewal Term” and together with the Initial Term, the "Term").
 
(b)           Termination.  This Agreement may be terminated prior to expiration
of the Initial or any Renewal Term as provided in paragraph 5(a) above, by prior
written notice to the other party as follows:
 
(i)               by either party, in the event the other party should breach or
fail to perform any of its material obligations hereunder and should fail to
remedy such breach or nonperformance within thirty (30) calendar days after
receiving written demand therefor.  Notwithstanding, the Company may not claim a
breach of non-performance based on the number of hours Consultant works or based
on requested travel not taken by Consultant;
 
(ii)              by either party, effective immediately, if  the other party
shall has been convicted of a felony violation or if Consultant is arrested or
charged with a crime not instigated by the Company and such arrest or charge
negatively effects the business or reputation of ACGI; or
 
(iii)             by the Company, effective immediately, if the Consultant (1)
knowingly makes any materially false or untrue statements or representations to
the Company herein or in the performance of its obligations hereunder; or (2)
engages in gross negligence, willful misconduct or fraud in the performance of
the Services hereunder.
 
6.           Return of Materials.  Upon termination of this Agreement for any
reason, the Consultant shall promptly return to the Company all files, credit
cards, keys, instruments, equipment, vehicles, and any other property or
materials provided to the Consultant by the Company.
 

 
- 2 -

--------------------------------------------------------------------------------

 
EXECUTION COPY

7.           Covenant Not to Compete.
 
(a)           Scope of Covenant.  The Consultant agrees that, subject to 7(b)
herein, during any Term of this Agreement and for a period of one (1) year
commencing upon the expiration or termination of the Consultant’s engagement
hereunder (for any reason whatsoever except if termination occurs by reason of
Company's breach) (the “Termination Date”) the Consultant shall not, directly or
indirectly, for himself or on behalf of or in conjunction with any other person,
persons, company, partnership, corporation or business of whatever nature,
without the prior written consent of the Company:
 
(i)              engage, as an officer, director, shareholder, owner, partner,
joint venturer, or in a managerial capacity, whether as an employee, independent
contractor, consultant or advisor, or as a sales representative, in any
Business (as defined in (ii) below)business selling any products or services in
direct competition with the Company or any of its subsidiaries anywhere in the
United States, its territories or possessions (the “Territory”);
 
(ii)             solicit any person who is at the Termination Date, or who was
within one (1) year prior to the Termination Date, an employee of the Company or
any of its subsidiaries for the purpose or with the intent of enticing such
employee away from or out of the employ of the Company or any of its
subsidiaries, except Mr. Clark Marcus, Mr. Joe Crisafi and Ms. Sharon Mandel as
well as Jared Katzman if the Company terminates Mr. Katzman;
 
(iii)            call upon any person or entity which is, at the Termination
Date or which has been, within one (1) year prior to Termination Date a customer
of the Company or any of its subsidiaries within the Territory for the purpose
of soliciting or selling products or services in direct competition with the
Company or any of its subsidiaries in its Business within the Territory, where
Business is defined as health care products or programs that are being sold by
the Company as of the Effective Date; or
 
(iv)            engage in any act intended to cause any customer or potential
customer of the Company located in the Territory with whom the Consultant had
contact to discontinue, curtail or forego Business with the Company or to do
Business with another entity, firm, business or enterprise which is competitive
with the Business of the Company or its clients.
 
Provided, however, that nothing in this Section 7(a) shall be construed to
preclude the Consultant from acquiring as a passive investment not more than 5%
of the capital securities of any business enterprise whether or not engaged in
competition with the Company or its subsidiaries, if and to the extent such
securities are actively traded on a national securities exchange or in the
over-the-counter market in the United States or on any foreign securities
exchange.
 
(b)           Target Companies Activities Allowed.  Notwithstanding Section
7(a), unless the Company by written notice has informed Consultant that the
Company has entered into definitive agreement(s) with target companies listed on
Schedule A hereto (each a "Target" and collectively, the "Targets"), then at any
time after the close of business on September 15, 2008, Consultant can freely
conduct any activities related to Target(s) without violating Section 7(a) and
without breaching this Agreement.  Such activities may include, but are not
limited to, conducting due diligence, acquiring an interest, acquiring a
controlling interest, meeting with potential investors, raising funds, reviewing
potential transactions, and meeting with management from either company.   But
if Consultant does move forward with any activity resulting in Consultant's
directly or indirectly acquiring an interest (greater than 5%) in any Target(s),
or becoming an officer, director, shareholder, owner, partner, joint venturer,
or in a managerial capacity, whether as an employee, independent contractor,
consultant or advisor in Target(s), he will resign from the Board of Directors
of Company and this Agreement will terminate.
 

 
- 3 -

--------------------------------------------------------------------------------

 
EXECUTION COPY

(c)           Reasonableness.  The Consultant acknowledges that the Company and
its subsidiaries are currently and actively pursuing plans to expand their
operations throughout the entire Territory, both through operational growth and
by the acquisition of businesses, which may or may not be identified as of the
date of this Agreement.  The Consultant acknowledges and agrees that the
restrictions set forth in this Section 7 are founded on valuable consideration
and are reasonable in duration and geographic area in light of the activities
and business of the Company and it subsidiaries on the date of the execution of
this Agreement and the current plans of the Company and its subsidiaries and
that such restrictions are necessary to protect the legitimate interests of the
Company.  It is also the intent of the Company and the Consultant that such
covenants be construed and enforced in accordance with the changing activities,
business and locations of the Company and it subsidiaries throughout the term of
this covenant.
 
(d)           Severability.  The covenants in this Section 7 are severable and
separate, and the unenforceability of any specific covenant shall not affect the
provisions of any other covenant. Moreover, in the event any court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent which the court deems reasonable,
and this Agreement shall thereby be reformed.
 
(e)           Enforcement by the Company Not Limited.  All of the covenants in
this Section 7 shall be construed as an agreement independent of any other
provision in this Agreement, and the existence of any claim or cause of action
of the Consultant against the Company, whether predicated in this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
such covenants.  It is specifically agreed that the period of one year stated at
the beginning of this Section 7, during which the agreements and covenants of
the Consultant made in this Section 7 shall be effective, shall be computed by
excluding from such computation any time during which the Consultant is in
violation of any provision of this Section 7.
 
8.           Confidentiality and Proprietary Rights.
 
(a)           Confidentiality.  The Consultant acknowledges that, by reason of
his providing Services to the Company, he will have access to confidential
information of the Company and its subsidiaries and affiliates, including,
without limitation, information and knowledge pertaining to products,
inventions, discoveries, improvements, innovations, designs, ideas, trade
secrets, proprietary information, manufacturing, packaging, advertising,
distribution and sales methods, sales and profit figures, customer and client
lists and relationships between the Company, any of its subsidiaries or
affiliates and dealers, distributors, sales representatives, wholesalers,
customers, clients, suppliers and others who have business dealings with them
(“Confidential Information”).  The Consultant acknowledges that such
Confidential Information is a valuable and unique asset of the Company and its
subsidiaries and affiliates and covenants that, both during and for a period of
five years after the Term, he will not disclose any Confidential Information to
any person without the prior written authorization of the Company.  The
obligation of confidentiality imposed by this Section 8 shall not apply to (a)
Confidential Information that otherwise becomes generally known in the industry
or to the public through no act of the Consultant in breach of this Agreement or
any other party in violation of an existing confidentiality agreement with the
Company or any of its subsidiaries or affiliates or (b) Confidential Information
which is required to be disclosed by court order or applicable law.
 

 
- 4 -

--------------------------------------------------------------------------------

 
EXECUTION COPY

(b)           Use of Confidential Information.  The Consultant shall not use any
portion of the Confidential Information supplied by the Company hereunder or any
patent, trademark, or other intangible property right of the Company, except as
his obligations under this Agreement may require.
 
(c)           Protection of Proprietary Rights.  The Consultant agrees to
cooperate with and assist the Company, at the Company’s expense, in the
protection of trademarks, patents, or copyrights owned by or licensed to the
Company, and shall inform the Company immediately of any infringements or other
improper action with respect to such trademarks, patents, or copyrights that
shall come to the attention of the Consultant.
 
(d)           HIPAA. The Consultant acknowledges that while performing the
Services for the Company, the Consultant may have access to and obtain knowledge
of certain confidential information about patients of the Company clients that
is protected by the Health Insurance Portability and Accountability Act of 1996
(“HIPAA”).  The Consultant hereby acknowledges receipt of information regarding
compliance with HIPAA and agrees to abide by the requirements of HIPAA.
 
9.           Indemnification.
 
(a)           The Company shall indemnify and hold harmless the Consultant from
and against all losses, damages, costs, expenses (including without limitation,
expenses incurred in connection with investigating, defending or enforcing any
action, suit, claim, investigation or proceeding incident to any matter
indemnified hereunder), liabilities, claims, settlement payments, fines,
penalties, corrective or remedial costs, awards, judgments, interest, diminution
in value, and other charges or damages of any kind (including, without
limitation, reasonable attorneys' fees and other reasonable legal costs and
expenses, including without limitation those incurred in connection with any
suit, action, claim, investigation or other proceeding) (collectively, “Losses”)
incurred by the Consultant in connection with any claim against the Consultant
or a proceeding to which the Consultant is party on account of, arising out of
or relating to the Consultant’s performance of Services hereunder; provided that
the Company shall have no indemnification obligation: (i) to the extent of the
Consultant’s fraud, bad faith, gross negligence or willful misconduct; (ii) for
representations or statements made by Consultant in his role as a Consultant not
specifically authorized by Company herein or otherwise in writing, or (iii) any
violation by the Consultant of any applicable law or regulation.
 

 
- 5 -

--------------------------------------------------------------------------------

 
EXECUTION COPY

(b)           The Consultant shall indemnify and hold harmless the Company, and
the Company’s affiliates and their respective officers, directors, employees,
representatives and agents (for purposes of this Section 9(b), the “Company”),
from and against all Losses incurred by the Company in connection with any claim
against the Company or a proceeding to which the Company is party on account of,
arising out of or relating to (i) the Consultant’s fraud, bad faith, gross
negligence or willful misconduct; (ii) representations or statements made by the
Consultant, or (iii) any violation by the Consultant of any applicable law,
regulation.
 
10.           Specific Performance.  Consultant consents and agrees that if the
Consultant violates any of the provisions of Sections 6, 7, or 8 hereof, the
Company and its subsidiaries and affiliates would sustain irreparable injury and
that monetary damages would not provide adequate remedy to the Company or any of
its subsidiaries or affiliates. Therefore, the Consultant hereby agrees that the
Company and any affected subsidiary or affiliate shall be entitled to have
Sections 6, 7, or 8  hereof specifically enforced (including, without
limitation, by injunctions and restraining orders) by any court having equity
jurisdiction.  Nothing contained herein shall be construed as prohibiting the
Company or any of its subsidiaries or affiliates from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of damages from the Consultant.
 
11.           Independent Contractor.  Consultant and Company understand and
acknowledge that Consultant's relationship with Company is that of an
independent contractor and nothing in this Agreement is intended to or should be
construed to create a partnership or joint venture relationship.  Both parties
also acknowledge that the Company shall have no duty, responsibility, or
obligation: (a) to withhold and/or pay FICA taxes or federal, state or local
income and other taxes; (b) to comply with or contribute to state worker's
compensation and/or state or federal unemployment compensation funds or to
comply with any other laws relating to employees with respect to the Consultant;
or (c) to provide the Consultant with any Company fringe or other benefits
available to Company employees; provided that the Company will provide the
Consultant with a report of payments made under this Agreement on IRS Form
1099-MISC after the end of each calendar year.
 
12.           Survival. The obligations set forth in Sections 4, 6, 7, 8, 9, and
10 hereof shall survive any termination or expiration of this Agreement, and any
other Section that provides a party with rights (including without limitation,
rights to receive payments) that have not been fully satisfied as of such
termination or expiration, will also survive any termination or expiration of
this Agreement for any reason whatsoever.
 
13.           Successors and Assignment.  The Consultant's duties, obligations
and services rendered under this Agreement are personal in nature and are unique
and peculiar to the Consultant.  Therefore, without the Company’s prior written
consent, the Consultant shall not assign, transfer, sell, encumber, pledge or
otherwise alienate the Consultant's duties, obligations or responsibilities
under this Agreement.  Consultant may assign his rights under this
Agreement.   This Agreement cannot be assigned by the Company without
Consultant's prior written consent.  This Agreement will be binding upon and
inure to the benefit of the Company and any successor to the Company, including,
without limitation any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Company whether by purchase,
merger, consolidation, reorganization or otherwise (and such successor shall
thereafter be deemed the Company for the purposes of this Agreement).
 

 
- 6 -

--------------------------------------------------------------------------------

 
EXECUTION COPY

14.           Notice.  Any notice (including notice of change of address)
permitted or required to be given pursuant to the provisions of this Agreement
shall be in writing and sent by registered or certified mail, return receipt
requested, or by hand delivery to the parties at the following addresses:
 



 
If to the Company: 
The Amacore Group, Inc.
Attn: President
1211 N. Westshore Blvd.
Suite 512
Tampa, FL 33607
       
If to the Consultant:
Jerry Katzman M.D.
P.O. Box 25192
Ft. Lauderdale, Florida 33320

 


Notice properly given by mail shall be deemed effective three (3) business days
after mailing.


15.           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding between the Company and the Consultant concerning the
Consultant's engagement by the Company, and supersedes any and all previous
agreements or understandings, whether written or oral, between the Consultant
and the Company concerning such engagement.  This Agreement may only be modified
or amended by a written document executed by all parties hereto.
 
16.           Waiver.  The waiver by either party of the breach of any covenant
or provision in this Agreement shall not operate or be construed as a waiver of
any subsequent breach by either party.
 
17.           Invalidity of Any Provision.  The provisions of this Agreement are
severable, it being the intention of the parties hereto that should any
provision hereof be invalid or unenforceable, such invalidity or
unenforceability of any provision shall not affect the remaining provisions
hereof, but the same shall remain in full force and effect as if such invalid or
unenforceable provision were omitted.
 
18.           Applicable Law and Venue.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware.  With
respect to any suit, action or other proceeding arising from, or relating to,
this Agreement, the parties hereby irrevocably agree to the exclusive personal
jurisdiction and venue of the Federal and state courts located within the state
of Florida.
 
19.           Headings.  Headings in this Agreement are for informational
purposes only and shall not be used to construe the intent of this Agreement.
 
20.           Counterparts.  This Agreement may be executed simultaneously in
any number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same agreement.
 

 
- 7 -

--------------------------------------------------------------------------------

 
EXECUTION COPY

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first above written.



 
CONSULTANT:
             
/s/ Jerry Katzman
 
Jerry Katzman, M.D.
         
COMPANY:
     
THE AMACORE GROUP, INC.
         
/s/ Jay Shafer
 
Jay Shafer,
 
President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 8 -

--------------------------------------------------------------------------------
